Dissenting Opinion By
Judge Mencer:
I respectfully dissent. My understanding of the holding in First Bellefonte Bank and Trust Company v. Myers, 410 Pa. 298, 188 A. 2d 726 (1963), is that where the Banking Board has in the past, with or without hearing, rejected an application for a branch bank and the applicant subsequently makes another application for a branch bank in the same area, it has the burden of proving (1) that substantially different circumstances or conditions exist from those which existed at the time and place of the rejected application for a branch bank, and (2) that there is a need for banking services or facilities such as are contemplated by the establishment of such branch.
My reading of the record in this case fails to convince me that the applicant here met its burden relative to the requirement numbered (1) above.
Judge Crumlish, Jr., joins in this dissent.